Dismissed and Opinion Filed May 3, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-13-00228-CV

BEATRIZ PANGILINAN AND CAREWORKS HOME HEALTH SEVICES,
                     INC., Appellants
                            V.
  NARCISSA VITERBO BARDELOZA AND EDUARDO BARDELOZA,
                        Appellees

                On Appeal from the 14th Judicial District Court
                            Dallas County, Texas
                      Trial Court Cause No. 08-03729

                        MEMORANDUM OPINION
                Before Justices Osborne, Pedersen, III, and Nowell
                         Opinion by Justice Pedersen, III
      We reinstate this appeal. This case was abated in 2013 due to bankruptcy. See

TEX. R. APP. P. 8.2. The Court conducted an independent review of the federal Public

Access to Court Electronic Records (PACER) system which shows the bankruptcy

case associated with this appeal was discharged on September 6, 2016.

      We then notified the parties by letter, requesting they inform the Court of the

status of the bankruptcy and of this appeal. We cautioned that the failure to respond

would result in the appeal being dismissed for want of prosecution.          See id.

42.3(b),(c). To date, neither party has responded.
      Because we gave the parties an opportunity to show why we should not

dismiss the appeal for want of prosecution and no one responded, we dismiss this

appeal. See id. 42.3(b),(c).




                                        /Bill Pedersen, III/
130028f.p05                             BILL PEDERSEN, III
                                        JUSTICE




                                      –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

BEATRIZ PANGILINAN AND                        On Appeal from the 14th Judicial
CAREWORKS HOME HEALTH                         District Court, Dallas County, Texas
SEVICES, INC., Appellants                     Trial Court Cause No. 08-03729.
                                              Opinion delivered by Justice
No. 05-13-00228-CV          V.                Pedersen, III. Justices Osborne and
                                              Nowell participating.
NARCISSA VITERBO
BARDELOZA AND EDUARDO
BARDELOZA, Appellees

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.


Judgment entered this 3rd day of May, 2021.




                                       –3–